Citation Nr: 0844432	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  03-35 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
tinnitus.

2.  Entitlement to a rating in excess of 10 percent for 
bilateral pingueculae, nasal side.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1977 to July 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In November 2008, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  


FINDINGS OF FACT

1.  On November 21, 2008, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant, through his authorized representative, that a 
withdrawal of this appeal for an increased rating for 
tinnitus is requested.

2.  The residuals of the veteran's service-connected 
bilateral pingueculae include itching, redness and 
photophobia.


CONCLUSIONS OF LAW

1.  With regard to the issue of entitlement to an increased 
rating for tinnitus, the criteria for withdrawal of a 
Substantive Appeal by the appellant have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2008).  

2.  The criteria for a 10 percent rating for bilateral 
pingueculae, have been met.  38 U.S.C.A. §§ 1155 (West 2002); 
38 C.F.R. § 4.84a, Diagnostic Code 6015 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2008). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2008).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

The Court recently held, that in increased compensation 
claims, section § 5103(a) requires the Secretary to notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The Court also held that, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The Court held that a claimant must be notified that, should 
an increase in disability be found, a disability rating will 
be determined by applying relevant Diagnostic Codes, based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life.  
This notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g. competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores at 43. 

A.  Duty to Notify

In a December 2006 letter, the RO advised the veteran of the 
evidence necessary to substantiate his increased rating 
claims and informed him what evidence VA would be responsible 
for obtaining and what evidence VA would assist him in 
obtaining.  This letter advised the veteran of the evidence 
necessary to establish a disability rating and effective 
date.  This notice complied with the timing requirements set 
forth in Pelegrini, as it was provided prior to the initial 
unfavorable rating decision.

An August 2008 letter fulfilled the notice requirements 
outlined by the Court in Vazquez-Flores.  

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The RO made reasonable and appropriate efforts to assist the 
veteran with the development of this claim.  The RO obtained 
the service medical records and relevant post-service medical 
records identified by the veteran.  The veteran has been 
afforded several VA examinations.

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied, that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran.  


II.  Analysis of Claims

A.  Increased rating for tinnitus

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  The appellant 
has withdrawn the appeal of the issue of entitlement to an 
increased rating for tinnitus.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.

B.  Increased rating for bilateral pingueculae, nasal side

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2008).  If two ratings are potentially applicable, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).

Where an award of service connection for a disability has 
been granted and the assignment of an initial rating for that 
disability is disputed, separate ratings may be assigned for 
separate periods of time based on the facts found.  In other 
words, the ratings may be "staged."  Fenderson v. West, 12 
Vet. App. 119, 125-126 (1999).  In other cases, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

In both claims for an increased rating on an original claim 
and an increased rating for an established disability, only 
the specific criteria of the Diagnostic Code are to be 
considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in the case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection for bilateral nasal side pingueculae has 
been in effect since March 1985.  The RO has assigned a non-
compensable (zero percent) rating for bilateral pingueculae, 
pursuant to Diagnostic Code 6015.  Diagnostic Code 6015 
pertains to benign new growths (eyeball and adnexa, other 
than superficial).  A minimum 10 percent rating is warranted 
for impaired vision.  Healed benign growths are to be 
evaluated based upon any chronic residuals.  38 C.F.R. § 
4.84a, Code 6015 (2008).

In November 2006, the veteran submitted a claim for an 
increased rating, alleging that his disability had worsened.  
After a review of the record, for reasons set forth below, 
the Board finds that a 10 percent rating is warranted for 
chronic residuals of bilateral pingueculae.

VA medical records reflect that examiners have noted eye 
irritation, redness and photophobia.    

A VA examination report dated in January 2007 reflects that 
the veteran's complaints included eye irritation, dryness and 
photophobia.  The VA examiner  noted corrected visual acuity 
of 20/20 in both eyes.  The examiner noted moderately large 
nasal pingueculae in both eyes.  The examiner's diagnosis was 
bilateral pingueculae.  

A record of a VA eye consultation dated in August 2007 
indicates that the veteran reported two episodes of bilateral 
tunnel vision approximately two months prior.  An optometrist 
noted normal ocular health.

A VA treatment note dated in April 2008 reflects that the 
veteran reported that he had exposure to sun and wind on a 
daily basis.  He reported recurrent episodes of eye 
irritation and redness with occasional tearing, but no 
particular vision impairment.  The veteran was given 
hydrocortisone cream to apply to the lids and eyedrops for 
use as needed.  Impression was mild chemosis, probably 
allergic in nature, and mild allergic conjunctivitis. 

In November 2008, the veteran testified at a videoconference 
hearing before the Board.  The veteran stated that he 
experiences residuals including dry eye syndrome, itching and 
redness.  He stated that he wears sunglasses because light 
bothers his eyes and uses eyedrops on a daily basis for eye 
irritation.  

The evidence outlined above shows that the residuals of 
service-connected bilateral pingueculae include itching, 
redness and photophobia.  VA examiners have indicated that 
the veteran has normal corrected vision.  The Board finds 
that a 10 percent rating is warranted for residuals of 
bilateral pingueculae.  A rating in excess of 10 percent is 
not appropriate because the evidence does not show that the 
veteran's disability results in impairment of vision.

The Board has also considered whether referral for an 
extraschedular rating is appropriate.  However, there is no 
evidence in this instance that the rating criteria are 
inadequate to evaluate the disability on appeal. There is no 
evidence that the veteran's service-connected eye disability, 
alone, causes marked interference with employment (beyond 
that contemplated in the evaluation assigned) or necessitates 
frequent periods of hospitalization.  Accordingly, the 
veteran's claim does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards and the Board 
is not required to remand these claims to the RO for the 
procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2008).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The appeal with regard to the issue of entitlement to an 
increased rating for tinnitus is dismissed.

A 10 percent rating is granted for bilateral pingueculae, 
nasal side, subject to regulations governing the payment of 
monetary benefits.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


